



Exhibit 10.12
SUMMARY OF COMPENSATION FOR
THE BOARD OF DIRECTORS OF TAUBMAN CENTERS, INC
Non-employee directors receive the following compensation:
Annual cash retainer:
 
Board
$70,000
Lead Director annual cash retainer:
25,000
Committee member (non-chair) annual cash retainer:
 
Audit Committee member
18,000
Compensation Committee member
10,000
Nominating and Corporate Governance member
10,000
Committee chair annual cash retainer:
 
Audit Committee chair
30,000
Compensation Committee chair
25,000
Nominating and Corporate Governance chair
20,000
Annual equity retainer (fair market value)
140,000



Transition Timing of Payments in 2020. Prior to the 2020 Annual Meeting of
Shareholders (2020 Annual Meeting), cash and equity retainer payments will
continue to be paid on the first day of January and April (prorated through the
2020 Annual Meeting). As of and subsequent to the 2020 Annual Meeting, the
payment timing set forth below will be effective.
Annual Cash Retainers. The annual cash retainers are paid each quarter (in
advance) on the first day of June, September, December, and March.
Annual Equity Retainer. Non-employee directors receive shares of common stock
having a fair market value of $140,000 annually, as of the annual meeting of
shareholders. The fair market value is based on the average closing price during
the month preceding the grant date. The awards are made pursuant to The Taubman
Company LLC 2018 Omnibus Long-Term Incentive Plan.
If a non-employee director’s service terminates for any reason, other than death
or disability or a termination within three months of a change in control of the
Company, such director will forfeit a pro rata portion (based on the number of
months served) of the most recent annual equity retainer, including any equity
grant that has been deferred in accordance with the Non-Employee Directors'
Deferred Compensation Plan. If a director’s service terminates due to death,
disability or within three months of a change in control of the Company, none of
the most recent annual equity retainer will be forfeited.
Non-Employee Directors' Deferred Compensation Plan. Non-employee directors may
defer the receipt of all or a portion of the annual cash retainers and the
equity retainer until the earlier of the termination of Board service or upon a
change of control. The deferred compensation is denominated in restricted share
units, and the number of restricted share units received equals the deferred
retainer fee divided by the fair market value of the Company's common stock on
the business day immediately before the date the director would have been
otherwise entitled to receive the retainer fee. During the deferral period, the
non-employee directors' deferral accounts are credited with dividend equivalents
on their deferred restricted share units (corresponding to cash dividends paid
on the Company's common stock), payable in additional restricted share units
based on the fair market value of





--------------------------------------------------------------------------------





the Company's common stock on the business day immediately before the record
date of the applicable dividend payment. Each non-employee director's deferral
account is 100% vested. The restricted share units are converted into the
Company's common stock at the end of the deferral period for distribution.
Other. The Company also reimburses members of the Board of Directors for all
expenses incurred in attending meetings or performing their duties as directors.
Members of the Board of Directors who are employees or officers of the Company
or any of its subsidiaries do not receive any compensation for serving on the
Board of Directors or any committees thereof.
_____________________
Effective January 1, 2020



